Exhibit 10.73

[image3756.gif]

Dated as of: August 09, 2018

Lessee: S&W SEED COMPANY ("LESSEE")
106 K. Street, Suite 300
Sacramento, CA 95814

This Schedule A, when executed by both Lessee and Lessor

shall be made a part of that Lease Agreement dated as of July 09, 2018
("Lease"), between Lessee and Lessor.



In addition to authorities granted to Lessor under the Lease, Lessee further
authorizes Lessor, as Lessee's attorney-in-fact, to correct any manifest errors
in any of the information set forth on Page I of this Schedule A or any
attachment thereto, including without limitation any amounts, percentages,
options, terms, dates, and locations (collectively the "Information") as well as
to make any other modifications to the Information resulting from changed
circumstances occurring after the date hereof, provided, however, that Lessor
shall give Lessee prompt written notice of any such modifications. Unless Lessee
objects in writing within 5 business days after receipt of such notice, such
modifications shall be deemed to be accepted and agreed by, and binding upon,
Lessee.

EQUIPMENT AND LOCATIONS

#

New/Used

Qty

Equipment Description

Serial Number

Equipment Location

Equipment Cost

Tax

1

Used

6141

2008 CUSTOM 4'x4'x4' Steel Seed Bins

NA

9178 Lakeshore Drive
Nampa, ID 83686
CANYON County

$1,221,050.00

 

2

Used

4150

1998 CUSTOM 4'x4'x4' Steel Seed Bins

NA

25552 South Butte Ave.
Five Points, CA 93624
FRESNO County

$822,850.00

$0.00

3

Used

2500

2016 CUSTOM Cardboard Seed Bins

NA

9178 Lakeshore Drive
Nampa, ID 83686
CANYON County

$56,100.00

           

Totals

$2,100,000.00

$0.00

         

Total Equipment Cost

$2,100,000.00

 

LEASE PRICING

Security Deposit

Scheduled Lease Term

Minimum Lease Term

Lease Rate Factor

Rental Amount *
(Exclusive of applicable taxes)

Rentals

Rental Frequency

Total Number of Rentals

$0.00

60 Months

N/A

0.019058

$40,022.66

In Advance

Monthly

60

Daily Billing Option? Yes

Floating Rate: No

 

End of Term Type:

      $1

End of Lease Purchase Amount:

      $1.00

FMV Cap %:

      N/A        

Lessee agrees that (i) Lessor may provide Lessee's information on a confidential
basis to its third-party service provider, which is an institution of the Farm
Credit System, (ii) such third-party service provider may provide the
information on a confidential basis to other Farm Credit System institutions, or
entities controlled or owned by Farm Credit System Institutions, and (iii) the
information may be used by such recipients for credit analysis and
administration purposes as well as for direct marketing purposes or for any
lawful purpose.

This Schedule A may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Schedule A by facsimile or email shall be as effective as delivery of a manually
executed counterpart of this Schedule A.

Schedule A (07/30/2015)

Contract Number 001-0096204-000

Page 1 of 4  

--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS

End-of Term Options:

1.   PUT or Dollar-Out

Paragraph 22 of the Lease is deleted in its entirety for purposes of this
Schedule A.

Paragraph 23 of the Lease, as applicable to this Schedule A, is hereby amended
to read in its entirety as follows:

23. Purchase of Equipment. At the expiration of the Scheduled Lease Term, Lessee
shall purchase all but not less than all of the Equipment from Lessor in an
amount equal to the End of Term Purchase Amount specified in Schedule A
(including any attached Equipment List), plus all applicable taxes. Upon receipt
of the End of Term Purchase Amount, Lessor shall transfer to Lessee all of
Lessor's right, title, and interest in the Equipment AS-IS, WHERE IS, without
any warranties, expressed or implied, whatsoever.

Maintenance/Use, Return, Holdover Rent:

2.   Plant, Manufacturing and Processing Equipment

(1) Maintenance and Use

The Equipment will at all times be operated and maintained by competent and
qualified personnel only and in accordance with (i) applicable operating
instructions, (ii) federal, state, and local laws and regulations (including but
not limited to all safety standards and regulations of the Occupational Health
and Safety Administration (OSHA), Food and Drug Administration (FDA) and United
States Department of Agriculture (USDA). Lessee shall make the Equipment
available for inspection by Lessor's representatives during Lessee's normal
business hours. In addition to any specific requirements set forth herein,
Lessee, at its own expense, shall at all times (i) keep the Equipment washed,
cleaned (including steam cleaned if appropriate) and free of rust and corrosion,
(ii) maintain the Equipment in good general repair and working order (ordinary
wear and tear excepted), and (iii)in maintain the Equipment in warrantable
condition, in full compliance with all applicable manufacturers'
recommendations, and meeting all manufacturer specifications and rated
capacities (the foregoing collectively constitution "Good Condition"). Lessee
shall not misuse or abuse the Equipment. For purposes hereof, (i) all
components, accessories and features furnished with the Equipment or Lessee
installed shall constitute part of the Equipment, (ii) references to "ordinary
wear and tear" shall under no circumstances include wear of any component in
excess of 50% of its useful life, cracks, holes, gouges, bends, or impact
damage, whether internal or external, and (iii) rust and corrosion shall be
deemed present if any machined surface contains rust or corrosion, more than 10
percent of the non-machined surfaces contains more than light surface rust or
corrosion.

(2) Return of Equipment

In connection with any return of the Equipment (whether as a result of Lessor's
exercise of its default rights and remedies or in connection with the option, if
any, of Lessee to return the Equipment at the expiration or other termination of
the Lease), the following shall apply:

(a) General

Without limiting the more specific requirements set forth below, returned
Equipment shall be in Good Condition as defined above.

(b) Mechanical, Exterior and Structural Condition

(i) The Equipment shall be mechanically, and structurally sound, and in
conformance with the manufacturers' up-to-date level of computer operational
controls, capable of performing the functions for which the Equipment was
originally designed in accordance with the manufacturers published and
recommended specifications at the speed and capacity;

(ii) Software shall be installed, current and up-to-date including any
subsequent changes made to the micro code of the software shall be returned with
the Equipment;

(iii) The Equipment shall be cleaned and/or steam-cleaned and sterilized as the
Equipment shall be free of rust and corrosion, washed, cleaned and/or steam
cleaned, where applicable, upon delivery to Lessor;

(iv) Each Item of Equipment will be in compliance with all applicable safety
standards and regulations;

(v) Wear items such as bearings, pins, and bushings shall be within
manufacturer's recommended tolerances;

(vi) The Equipment shall be free of damage requiring straightening and
refinishing or replacement;

(vii) Lessee shall provide or cause vendor(s) or manufacturer(s) to provide
Lessor the following documents: (i) service manuals, blue prints, process flow
diagrams and operating manuals including replacements and/or additions thereto,
such that all documentation is completely up-to-date; and (ii) documents,
detailing equipment configuration, operating requirements, maintenance records,
and other technical data concerning the set-up and operation of the Equipment,
including replacements and/or additions thereto, such that all documentation is
completely up-to-date; and

Schedule A (07/30/2015)

Contract Number 001-0096204-000

Page 2 of 4  

--------------------------------------------------------------------------------



(viii) The Equipment shall have good clean overall appearance, and all decals or
other Lessee installed identification and advertising markings which are not
necessary for the operation, maintenance or repair of the Equipment shall be
removed (not painted over) in a workmanlike manner without damage to the
Equipment's finish.

(c) Inventory, Demonstration, and Storage

(i) Lessee shall provide a detailed inventory of the Equipment and all
components thereof being returned, including a listing of model and serial
number of all components and attachments comprising the Equipment;

(ii) Lessee will provide personnel, power, lighting, heat, water and other
requirements necessary to demonstrate the Equipment under power to FCL agents
and/or prospective buyers; and

(iii) Lessee agrees to permit Lessor to auction the Equipment on-site with
Lessee's full cooperation and assistance; and

(iv) Lessee shall provide free, secure storage of the Equipment up to ninety
(90) days following the expiration or other termination of the Lease.

(d) Inspection

(i) Lessee shall permit Lessor to make videotape or other recordings of the
Equipment operating under power at a time during normal working hours mutually
agreeable to the Lessor and Lessee prior to disassembly for shipment; and

(ii) Lessee agrees to pay Lessor a $300 inspection fee for returned Equipment.
Lessee agrees to pay Lessor additional $300 inspection fees for each subsequent
re-inspection if the Equipment failed to meet the requirements as set forth
herein.

(e) Payment of Lessor's Costs

In addition to any specific charges stated above, if with respect to any Item of
Equipment, Lessor, in its sole but reasonable discretion, determines that the
existence of any of the conditions described above and determines that the
aggregate cost to remedy such conditions equals or exceeds $250, Lessee shall be
deemed to have failed to satisfy its obligations to return such Equipment in
Good Condition and Lessee shall be required to pay Lessor an amount equal to
120% of any costs incurred by Lessor in excess of Two Hundred Fifty Dollars
($250.00) to repair, recondition, and/or restore returned Equipment to the
foregoing requirements shall be paid to Lessor by Lessee immediately upon
written demand by Lessor. Lessee's failure to remit to Lessor any payment
required by this Addendum within 30 days of the invoice date shall constitute a
default under the lease and shall entitle Lessor to pursue any and all rights
and remedies available thereunder.

(f) Transportation

(i) The Equipment shall be disassembled and packed by qualified personnel
acceptable to Lessor. All process fluids shall be removed from the Equipment and
disposed in accordance with all applicable laws and regulations. At no time are
materials which could be considered hazardous waste by any regulatory agency or
authority to be shipped with the Equipment. The Equipment shall be packed in
accordance with all manufacturer's recommendations including protective coatings
to prevent rust and corrosion;

(ii) The Equipment will be transported in accordance with the manufacturer's
recommendation and all applicable government laws, rules and restrictions. If
shipment is delayed as a result of road or highway load limit restrictions
applied by state or local governments Lessee shall provide free, secure storage
until such restrictions are lifted and the Equipment can be transported.

(3) Holdover rent

In the event that, at the expiration of the initial Lease Term or, if
applicable, any Renewal Term, Lessee has not purchased the Equipment or, if
Lessee has the option to return the Equipment, has not so returned the
Equipment, Lessor shall be entitled to monthly hold-over rentals each in an
amount equal to 120% of the Rental Payment for the last Rental Period prior to
such expiration (pro-rated to a monthly amount in the case of a quarterly,
semi-annual, annual, or other Rental Period). The preceding sentence shall not
in any way limit Lessor's right to exercise any default rights and remedies as
applicable.

Other Terms and Conditions:

3.   Daily Billing Option

In the event that Lessee has a previous Schedule A under the Daily Billing
Option, Lessee hereby requests Lessor to adjust the regular payment date for
this Schedule A to match the regular payment date of the previous Schedule A as
a convenience to Lessee. In such case, a full rental payment shall be due on the
Scheduled Lease Commencement Date, followed by another full rental payment on
such adjusted regular payment date (even though such adjusted regular payment
date may be less than a full rental period after the Scheduled Lease
Commencement Date). The resulting excess rental amount paid will be credited
against the final rental payment. As compensation for Lessor's willingness to
provide this accommodation to the Lessee, no interest will be paid on such
excess rental amount.

Schedule A (07/30/2015)

Contract Number 001-0096204-000

Page 3 of 4  

--------------------------------------------------------------------------------

Lessor: FARM CREDIT LEASING SERVICES CORPORATION


By:





/s/ Suzie Carlson



Suzie Carlson



Supervisor, Leasing Delivery Services

Signature

Name

Title

 

Lessee(s): S&W SEED COMPANY



/s/

Matthew K. Szot



Matthew K. Szot



Executive Vice Pres. & CFO

Signature

Name

Title



 

Lessee Address

City, State, Zip

Contact

Phone

106 K. Street, Suite 300

Sacramento CA 95814

Matthew Szot

858-337-0766

 

 

 

Schedule A (07/30/2015)

Contract Number 001-0096204-000

Page 4 of 4  

--------------------------------------------------------------------------------

